Exhibit 10.8c    

AMENDMENT NUMBER ONE TO CREDIT AGREEMENT

THIS AMENDMENT NUMBER ONE TO CREDIT AGREEMENT (this “Amendment”), dated as of
June 18, 2013, is by and among SOLARCITY CORPORATION, a Delaware corporation
(the “Borrower”), the Lenders party hereto, and BANK OF AMERICA, N.A., as
Administrative Agent (“Administrative Agent”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed thereto in the
Inventory Credit Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, certain banks and financial institutions from time to
time party thereto as lenders (the “Lenders”), and the Administrative Agent, are
parties to that certain Credit Agreement dated as of March 8, 2012 (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Inventory Credit Agreement”);

WHEREAS, the Borrower has requested that the Required Lenders amend certain
provisions of the Inventory Credit Agreement; and

WHEREAS, the Required Lenders are willing to make such amendments to the
Inventory Credit Agreement, in accordance with and subject to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO INVENTORY CREDIT AGREEMENT

1.1 Amendment to Section 1.1. The definition of “Debt Service Coverage Ratio set
forth in Section 1.01 of the Inventory Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“Debt Service Coverage Ratio” means, for a given date of determination, with
respect to Borrower, the ratio of: (a) for the trailing 12-month period then
ending on the most recent fiscal quarter end available (i) EBITDA, less
(ii) Maintenance Capital Expenditures, to (b) cash Interest Charges, for the
trailing 12-month period then ending on the most recent fiscal quarter end
available.



--------------------------------------------------------------------------------

ARTICLE II

CONDITIONS TO EFFECTIVENESS

2.1 Closing Conditions. This Amendment shall become effective as of the date
hereof upon satisfaction of the following conditions (in each case, in form and
substance reasonably acceptable to the Administrative Agent):

(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Amendment duly executed by the Borrower, the Required Lenders and the
Administrative Agent.

(b) Default. No Default or Event of Default shall exist.

(c) Fees and Expenses. The Administrative Agent shall have received from the
Borrower, for the account of each Lender that executes and delivers a signature
page hereto to the Administrative Agent by 5:00 p.m. (EST) on or before June
[    ], 2013 (each such Lender, a “Consenting Lender”, and collectively, the
“Consenting Lenders”), an amendment fee in an amount equal to 10 basis points on
the aggregate Revolving Commitments of such Consenting Lender (prior to giving
effect to this Amendment).

ARTICLE III

MISCELLANEOUS

3.1 Amended Terms. On and after the Amendment Effective Date, all references to
the Inventory Credit Agreement in each of the Loan Documents shall hereafter
mean the Inventory Credit Agreement as amended by this Amendment. Except as
specifically amended hereby or otherwise agreed, the Inventory Credit Agreement
is hereby ratified and confirmed and shall remain in full force and effect
according to its terms.

3.2 Representations and Warranties of the Borrower. The Borrower represents and
warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) The representations and warranties set forth in Article V of the Credit
Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date hereof (except for those which expressly relate to an
earlier date).

 

2



--------------------------------------------------------------------------------

(d) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by the
Borrower of this Amendment, other than those which have been duly obtained.

(e) Immediately before and after giving effect to this Amendment, no event has
occurred and is continuing which constitutes a Default or an Event of Default.

(f) The Collateral Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Collateral Documents and prior to all Liens
other than Permitted Liens.

(g) The Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.

3.3 Reaffirmation of Obligations. The Borrower hereby ratifies the Inventory
Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Inventory Credit Agreement applicable to it and (b) that it is
responsible for the observance and full performance of its respective
Obligations.

3.4 Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Inventory Credit Agreement.

3.5 Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.

3.6 Further Assurances. The Borrower agrees to promptly take such action, upon
the request of the Administrative Agent, as is necessary to carry out the intent
of this Amendment.

3.7 Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

3.8 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

 

3



--------------------------------------------------------------------------------

3.9 No Actions, Claims, Etc. As of the date hereof, the Borrower hereby
acknowledges and confirms that it has no knowledge of any actions, causes of
action, claims, demands, damages and liabilities of whatever kind or nature, in
law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Inventory Credit Agreement
on or prior to the date hereof.

3.10 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

3.11 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

3.12 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 11.14 and 11.15 of the Inventory Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:     SOLARCITY CORPORATION,     a Delaware corporation     By:  

/s/ Lyndon Rive

    Name:   Lyndon Rive     Title:   Chief Executive Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.,     in its capacity as
Administrative Agent     By:  

/s/ Dora Brown

    Name:   Dora Brown     Title:   Vice President



--------------------------------------------------------------------------------

LENDERS:   BANK OF AMERICA, N.A.,   as a Lender   By:  

/s/ Thomas R. Sullivan

  Name:   Thomas R. Sullivan   Title:   Senior Vice President



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Michelle Latzoni

Name:   Michelle Latzoni Title:   Authorized Signatory



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Mikhail Faybusovich, /s/ Tyler R. Smith

Name:   Mikhail Faybusovich, Tyler R. Smith Title:   Authorized Signatory